Decisions      of the Nebraska Court of Appeals
	                        IN RE INTEREST OF MONTANA S.	315
	                             Cite as 21 Neb. App. 315

purpose. Additionally, and contrary to the Grimmingers’ asser-
tions, there is nothing in the covenants that affirmatively
requires a lot owner to construct a residence on his or her
lot before building any incidental structure in order to be in
compliance with the residential designation. If the subdivision
wished to preclude a lot owner from constructing this type of
structure before constructing a residence, more specific cov-
enants could have been drafted.
   Accordingly, we find no violation of the restrictive cov-
enants and determine this error to be without merit.
                        CONCLUSION
  Having determined that Mudloff’s detached garage structure
and current use of his lot do not violate the restrictive cov-
enants, we affirm the district court’s decision.
                                                   Affirmed.



                 In   re I nterest of     Montana S.,        a child
                            under    18   years of age.
       State    of    Nebraska, appellee, v. Nicole S., appellee,
                     and Ann T., intervenor-appellant.
                                    ___ N.W.2d ___

                      Filed September 24, 2013.    No. A-12-1028.

 1.	 Juvenile Courts: Appeal and Error. Juvenile cases are reviewed de novo on the
      record, and an appellate court is required to reach a conclusion independent of the
      juvenile court’s findings.
 2.	 Jurisdiction: Appeal and Error. A jurisdictional question which does not
      involve a factual dispute is determined by an appellate court as a matter of law,
      which requires the appellate court to reach a conclusion independent of the lower
      court’s decision.
 3.	 Juvenile Courts: Jurisdiction: Appeal and Error. In a juvenile case, as in any
      other appeal, before reaching the legal issues presented for review, it is the duty
      of an appellate court to determine whether it has jurisdiction over the matter
      before it, irrespective of whether the issue is raised by the parties.
 4.	 Standing: Jurisdiction. Standing relates to a court’s power, that is, jurisdiction,
      to address issues presented and serves to identify those disputes which are appro-
      priately resolved through the judicial process.
  5.	 ____: ____. A party has standing to invoke a court’s jurisdiction if it has a legal
      or equitable right, title, or interest in the subject matter of the controversy.
   Decisions of the Nebraska Court of Appeals
316	21 NEBRASKA APPELLATE REPORTS


 6.	 Child Custody: Standing. Foster parents of children who have been adjudicated
     as being without proper support have standing to object to a plan to change foster
     care placement of the children.
 7.	 Child Custody: Standing: Appeal and Error. Because a foster parent has
     standing to object to a plan recommending a change in placement, a foster parent
     also has standing to appeal the juvenile court’s decision to adopt such a plan and
     change the child’s placement.
 8.	 Jurisdiction: Final Orders: Appeal and Error. For an appellate court to acquire
     jurisdiction of an appeal, there must be a final order entered by the tribunal from
     which the appeal is taken.
 9.	 Final Orders: Appeal and Error. The three types of final orders which may
     be reviewed on appeal are (1) an order which affects a substantial right and
     which determines the action and prevents a judgment, (2) an order affecting a
     substantial right made during a special proceeding, and (3) an order affecting
     a substantial right made on summary application in an action after judgment
     is rendered.
10.	 Juvenile Courts: Appeal and Error. A proceeding before a juvenile court is a
     “special proceeding” for appellate purposes.
11.	 Final Orders: Appeal and Error. A substantial right is affected if an order
     affects the subject matter of the litigation, such as diminishing a claim or defense
     that was available to the appellant prior to the order from which the appeal
     is taken.
12.	 Juvenile Courts: Child Custody. A juvenile court’s order changing a child’s
     placement to a different foster home affects a substantial right held by the child’s
     current foster parent where that foster parent has been the child’s primary care-
     giver during a vast majority of the juvenile court proceedings and for the major-
     ity of the child’s life, and where all of the parties, including the Department of
     Health and Human Services and the State, agree that the foster parent should be
     considered as an adoptive placement for the child.
13.	 Juvenile Courts: Minors. The foremost purpose and objective of the Nebraska
     Juvenile Code is to promote and protect the juvenile’s best interests, and the code
     must be construed to assure the rights of all juveniles to care and protection.
14.	 Juvenile Courts: Child Custody. Juvenile courts are accorded broad discretion
     in determining the placement of an adjudicated child and to serve that child’s
     best interests.
15.	 Evidence: Appeal and Error. Where credible evidence is in conflict on a mate-
     rial issue of fact, the appellate court considers, and may give weight to, the fact
     that the trial court heard and observed the witnesses and accepted one version of
     the facts rather than another.

  Appeal from the Separate Juvenile Court of Douglas County:
Vernon Daniels, Judge. Affirmed.

   Regina T. Makaitis for intervenor-appellant.
          Decisions   of the Nebraska Court of Appeals
	                   IN RE INTEREST OF MONTANA S.	317
	                        Cite as 21 Neb. App. 315

   Donald W. Kleine, Douglas County Attorney, Jennifer C.
Clark, and Emily H. Anderson, Senior Certified Law Student,
for appellee State of Nebraska.

    Inbody, Chief Judge, and Irwin and Moore, Judges.

    Irwin, Judge.
                     I. INTRODUCTION
   Ann T., the maternal grandmother of Montana S. and an
intervenor in these juvenile court proceedings, appeals from
an order of the juvenile court which granted a motion to
change Montana’s physical placement from Ann’s home to
a different foster home. For the reasons set forth herein, we
affirm the decision of the juvenile court to grant the change in
Montana’s placement.

                       II. BACKGROUND
   These juvenile court proceedings involve Montana, who was
born in September 2007. In January 2011, when Montana was
approximately 3 years old, the State filed a petition in the juve-
nile court alleging that Montana was a child within the mean-
ing of Neb. Rev. Stat. § 43-247(3)(a) (Reissue 2008) due to the
faults or habits of his biological mother, Nicole S.
   The State filed its petition after it received information
from Montana’s maternal grandmother, Ann. Ann reported that
Nicole had left Montana at Ann’s home for approximately a
week and had not yet returned. In addition, Ann reported that
she believed that Nicole was using methamphetamines and
was struggling with mental health issues. Ann indicated that
she believed that Nicole was not currently capable of caring
for Montana.
   After the State filed its petition, the juvenile court entered
an order granting the Department of Health and Human
Services (the Department) immediate custody of Montana.
The Department then formally placed Montana in Ann’s home.
Montana has continued to be placed with Ann throughout the
majority of these juvenile court proceedings.
   Decisions of the Nebraska Court of Appeals
318	21 NEBRASKA APPELLATE REPORTS



   Ultimately, Nicole admitted that she had been using meth-
amphetamines, that she had left Montana with Ann indefinitely,
and that her actions placed Montana at risk for harm. In light of
Nicole’s admissions, the juvenile court adjudicated Montana to
be a child within the meaning of § 43-247(3)(a).
   After Montana was adjudicated to be a child within the
meaning of § 43-247(3)(a), the juvenile court held disposition
hearings in March, July, and September 2011, and in January
and April 2012. At these disposition hearings, the juvenile
court ordered Nicole to comply with a rehabilitation plan.
The rehabilitation plan required Nicole to find stable housing
and employment, to abstain from using alcohol and controlled
substances, to complete a substance abuse treatment program,
and to participate in supervised visitation with Montana. Such
visitation was to be arranged through the Department. The
juvenile court also ordered that Nicole’s boyfriend, John B.,
was to have no contact whatsoever with Montana.
   Ann attended the disposition hearing held in April 2012.
At that hearing, the juvenile court advised Ann of her right
to intervene in the juvenile court proceedings. On June 19,
Ann filed a complaint for intervention. In her complaint, she
indicated that she wished to intervene in the proceedings in
order to receive notice of and participate in all hearings, to
be granted custody of Montana during the pendency of the
proceedings, and to be permitted to adopt Montana if Nicole’s
parental rights were terminated. After a hearing, the juvenile
court entered an order, dated July 25, 2012, which granted
Ann’s request to intervene in the proceedings.
   On July 24, 2012, the day before entry of the court’s order
granting Ann’s request to intervene, all of the interested par-
ties in the juvenile court proceedings, including Ann, Nicole,
the State, Montana’s guardian ad litem, and the family’s foster
care specialist, participated in a mediation “to discuss the case
in regards to terminating parental rights and to provide the par-
ties an opportunity to explore non-trial alternatives.” During
this mediation, it was agreed that Nicole would relinquish her
parental rights to Montana and that Ann would be considered
as an adoptive placement for Montana pending the completion
of an adoption home study.
        Decisions  of the Nebraska Court of Appeals
	                IN RE INTEREST OF MONTANA S.	319
	                     Cite as 21 Neb. App. 315

   On July 26, 2012, the day after entry of the court’s order
granting Ann’s request to intervene and 2 days after the
mediation, the Department notified the juvenile court and
all of the parties, including Ann, that it planned to change
Montana’s placement from Ann’s home to a different foster
home on August 3. The notice indicated that the Department
had reason to believe that Ann was permitting Nicole to have
unauthorized contact with Montana without proper super-
vision. Ann filed an objection to the proposed change in
Montana’s placement and asked the court to stay any change
in placement until after an evidentiary hearing could be held.
The court granted Ann’s request for a stay and scheduled an
evidentiary hearing.
   Before an evidentiary hearing on the Department’s request
for a change in placement was held, Montana’s guardian ad
litem filed an ex parte motion for change of placement. In the
motion, the guardian ad litem alleged that Montana would be at
risk for harm if he were to remain in Ann’s home. Specifically,
the guardian ad litem alleged that Ann was permitting unsuper-
vised contact between Montana and Nicole and that Ann had
permitted John to have contact with Montana in contraven-
tion of explicit court orders. The guardian ad litem requested
that Montana be immediately removed from Ann’s home. In
an order dated July 31, 2012, the juvenile court granted the
motion of the guardian ad litem and ordered that Montana be
removed from Ann’s home.
   In August 2012, a hearing was held concerning whether
Montana’s change of placement from Ann’s home should be
permanent or whether he should be returned to Ann’s care.
   At the hearing, the guardian ad litem presented evidence
which established that during the pendency of the juvenile
court proceedings, Nicole was permitted to have only super-
vised contact with Montana because there was some question
about whether Nicole was still using controlled substances. The
supervision was to be provided by a designated, third-party
visitation worker to ensure that Nicole did not have contact
with Montana when she was under the influence of any alco-
hol or drugs. Ann was aware of this court order. In fact, Ann
had specifically requested a visitation worker to attend certain
   Decisions of the Nebraska Court of Appeals
320	21 NEBRASKA APPELLATE REPORTS



family events so that Nicole could participate. Ann was permit-
ted to supervise a visit between Nicole and Montana during the
Christmas holiday in 2011, but this was a “one-time” occur-
rence, and Ann was made aware of that.
   Despite the juvenile court order permitting only supervised
contact between Nicole and Montana, the guardian ad litem
presented evidence that Ann permitted Nicole to see Montana
without a designated visitation worker in October 2011 and in
April, May, and July 2012. Ann admitted to permitting unau-
thorized contact between Nicole and Montana.
   The guardian ad litem also presented evidence that Nicole
lived with Ann for a period of time after these juvenile court
proceedings began and, thus, after Montana had been placed
with Ann. There was also evidence that when Nicole lived with
Ann, John was a frequent visitor at Ann’s home, even though
the juvenile court had specifically ordered that John was not to
have any contact with Montana.
   There was evidence that Ann has stated that she “breaks the
rules all the time” so that Nicole can see Montana. In addition,
there was evidence that on a separate occasion, Ann stated that
“we don’t always play by the rules.”
   Contrary to the evidence presented by the guardian ad litem,
Ann testified that she did not intentionally disobey or disregard
the juvenile court’s orders concerning Nicole’s visitation with
Montana. Ann testified that she did not receive any of the juve-
nile court’s orders. Ann admitted that she had permitted Nicole
to see Montana on Mother’s Day and Easter in 2012 without
a visitation worker present. However, she testified that she
believed these visits were authorized because she had previ-
ously been told she could provide supervision for Nicole’s vis-
its with Montana during family events. Ann also testified that
she never left Nicole alone with Montana and that she made
sure that Nicole was sober when she saw Montana. Ann testi-
fied that Nicole has not lived with her since November 2009,
more than a year prior to the inception of these juvenile court
proceedings. In addition, Ann testified that she has not permit-
ted John to visit her home.
   After the hearing, the juvenile court entered an order find-
ing that it would be in Montana’s best interests to grant the
         Decisions  of the Nebraska Court of Appeals
	                 IN RE INTEREST OF MONTANA S.	321
	                      Cite as 21 Neb. App. 315

motion for a change in placement. Specifically, the court found
that the testimony and evidence presented by the guardian ad
litem was credible and demonstrated that Ann permitted Nicole
and John to have unauthorized contact with Montana and
even permitted Nicole to reside in Ann’s home during a time
when Montana also resided there. The court stated, “Montana
has been removed from the care of [Nicole] because she has
placed the child at risk for harm. Allowing [Nicole] to reside
in the home continues this child’s exposure to risk of harm by
[Nicole]. This particular risk was facilitated, aided, and abetted
by [Ann].”
   The court went on to find that Ann had knowingly and inten-
tionally violated the court’s orders in order to provide Nicole
with time and access to Montana. The court stated:
         [Ann] has also placed this child at risk for harm by
      breaching the trust, promise and credibility required of
      foster parents. This process relies upon foster parents
      “playing by the rules”. [Ann] has expressed to others
      that she does not play by the rules and that she was
      going to permit contact between [Nicole] and Montana.
      Such disregard of the court’s orders cannot be sanc-
      tioned, tolerated and/or condoned as such violations
      are material.
The court ordered that placement of Montana “shall exclude the
homes of [Nicole] and [Ann] until further order of this court.”
   Ann appeals from the juvenile court’s order here.
                III. ASSIGNMENT OF ERROR
   On appeal, Ann assigns three errors which we consolidate
and restate into one error for our review. Ann asserts that the
juvenile court erred in granting the motion to change Montana’s
placement from her home to a different foster home.

                        IV. ANALYSIS
                    1. Standard of R eview
  [1] Juvenile cases are reviewed de novo on the record, and
an appellate court is required to reach a conclusion indepen-
dent of the juvenile court’s findings. In re Interest of Meridian
H., 281 Neb. 465, 798 N.W.2d 96 (2011).
   Decisions of the Nebraska Court of Appeals
322	21 NEBRASKA APPELLATE REPORTS



   [2] A jurisdictional question which does not involve a fac-
tual dispute is determined by an appellate court as a matter of
law, which requires the appellate court to reach a conclusion
independent of the lower court’s decision. Id.

                          2. Jurisdiction
   [3,4] In a juvenile case, as in any other appeal, before reach-
ing the legal issues presented for review, it is the duty of an
appellate court to determine whether it has jurisdiction over
the matter before it, irrespective of whether the issue is raised
by the parties. See In re Interest of Diana M. et al., 20 Neb.
App. 472, 825 N.W.2d 811 (2013). Two jurisdictional issues
are presented in this case. The first is whether Ann has stand-
ing to appeal from the juvenile court order changing Montana’s
placement. Standing relates to a court’s power, that is, jurisdic-
tion, to address issues presented and serves to identify those
disputes which are appropriately resolved through the judicial
process. In re Interest of Meridian H., supra.
   [5] A party has standing to invoke a court’s jurisdiction if
it has a legal or equitable right, title, or interest in the subject
matter of the controversy. See In re Interest of Angelina G. et
al., 20 Neb. App. 646, 830 N.W.2d 512 (2013). The purpose
of an inquiry as to standing is to determine whether one has
a legally protectable interest or right in the controversy that
would benefit by the relief to be granted. Id. In order to have
standing, a litigant must assert the litigant’s own legal rights
and interests and cannot rest his or her claim on the legal rights
or interests of third parties. Id.
   [6,7] The Nebraska Supreme Court has previously held
that foster parents of children who have been adjudicated
as being without proper support have standing to object to
the Department’s plan to change foster care placement of
the children. See In re Interest of Jorius G. & Cheralee G.,
249 Neb. 892, 546 N.W.2d 796 (1996). It is clear, then, that
Ann, as Montana’s foster parent, had standing to object to the
Department’s decision to change the placement of Montana.
Because Ann had standing to object to the Department’s plan,
we conclude that she must also have standing to appeal the
juvenile court’s decision to adopt the Department’s plan and
         Decisions  of the Nebraska Court of Appeals
	                 IN RE INTEREST OF MONTANA S.	323
	                      Cite as 21 Neb. App. 315

change Montana’s placement. To hold otherwise would seem-
ingly diminish a foster parent’s right to object to a change in
placement at the trial court level.
   Furthermore, Neb. Rev. Stat. § 43-2,106.01(2)(c) (Cum.
Supp. 2012) states in relevant part that an appeal from an
order of the juvenile court may be taken by certain persons,
including “[t]he juvenile’s parent, custodian, or guardian.
For purposes of this subdivision, custodian or guardian shall
include, but not be limited to, the Department . . . , an asso-
ciation, or an individual to whose care the juvenile has been
awarded pursuant to the Nebraska Juvenile Code.” Prior to
the juvenile court’s order changing Montana’s placement,
Ann was arguably an individual to whose care Montana had
been awarded.
   For these reasons, we conclude that Ann has standing to
bring this appeal.
   [8] The second jurisdictional issue presented by this appeal
is whether the order granting the change in Montana’s place-
ment is a final, appealable order. For an appellate court to
acquire jurisdiction of an appeal, there must be a final order
entered by the tribunal from which the appeal is taken. In re
Interest of Jorius G. & Cheralee G., supra.
   [9,10] The three types of final orders which may be reviewed
on appeal are (1) an order which affects a substantial right and
which determines the action and prevents a judgment, (2) an
order affecting a substantial right made during a special pro-
ceeding, and (3) an order affecting a substantial right made on
summary application in an action after judgment is rendered.
See In re Interest of Karlie D., 283 Neb. 581, 811 N.W.2d
214 (2012). A proceeding before a juvenile court is a “spe-
cial proceeding” for appellate purposes. See id. As such, we
must determine whether the juvenile court’s order changing
Montana’s placement affected a substantial right.
   [11] The term “substantial right” has been defined as an
essential legal right, not a mere technical right. See In re
Interest of Karlie D., supra. A substantial right is affected if an
order affects the subject matter of the litigation, such as dimin-
ishing a claim or defense that was available to the appellant
prior to the order from which the appeal is taken. Id.
   Decisions of the Nebraska Court of Appeals
324	21 NEBRASKA APPELLATE REPORTS



   The Nebraska Supreme Court has previously held that an
order changing a child’s placement from a state-sponsored
foster care home to the child’s grandparents’ home affected a
substantial right of the State and was, as such, a final, appeal-
able order. See In re Interest of Karlie D., supra. There, the
Supreme Court held that once a juvenile has been adjudicated
under § 43-247(3) and the court has granted the Department,
and thus the State, custody of the child, the State has the right
to recommend where the child should live. In re Interest of
Karlie D., supra. See, also, In re Interest of Tanisha P. et
al., 9 Neb. App. 344, 611 N.W.2d 418 (2000) (holding that
juvenile court order changing adjudicated child’s placement
from state-sponsored foster care home to child’s grandmoth-
er’s home affected substantial right of State and was final
and appealable).
   In addition, this court has previously regarded a change
in placement pursuant to a juvenile court’s approval of a
Department plan to be a final, appealable order where the juve-
nile’s guardian ad litem appealed from the decision transferring
the juvenile from one foster home to another. See In re Interest
of John T., 4 Neb. App. 79, 538 N.W.2d 761 (1995).
   [12] In this case, Ann, as Montana’s grandmother, Montana’s
foster parent, and the intervenor in the juvenile court proceed-
ings, appeals from the juvenile court’s order which changed
Montana’s placement from Ann’s home to a different foster
home. Under the specific facts of this case, we conclude that
the juvenile court’s order affected a substantial right held
by Ann. Ann has been Montana’s primary caregiver during
a vast majority of these juvenile court proceedings and, as
certain evidence suggested, for the majority of Montana’s
life. And, just days prior to the Department’s decision to
change Montana’s placement, all of the parties, including the
Department and the State, agreed that Ann should be con-
sidered as an adoptive placement for Montana when Nicole
relinquished her parental rights. The juvenile court’s order
changing Montana’s placement not only removed Montana
from Ann’s immediate care, but also removed any chance that
Ann had of being able to adopt Montana and care for him on
a permanent basis.
        Decisions   of the Nebraska Court of Appeals
	                 IN RE INTEREST OF MONTANA S.	325
	                      Cite as 21 Neb. App. 315

   Based on the specific facts of this case, we conclude that
the juvenile court’s order changing Montana’s placement from
Ann’s home to a different foster home affected a substantial
right and, thus, was a final, appealable order.

                     3. Change of P lacement
   Having concluded that Ann has standing to appeal from the
juvenile court’s order and that the order is final and appeal-
able, we now address the juvenile court’s decision to grant
the motion to change Montana’s placement. Ann argues that
the juvenile court erred in granting the motion to change
Montana’s placement from her home to a different foster
home. Specifically, she challenges the credibility of the wit-
nesses who testified in support of the motion for a change in
placement and asserts that the juvenile court failed to consider
the evidence she presented in opposition to the motion. Upon
our review, we cannot say that the juvenile court abused its
discretion in granting the motion for a change in placement.
Accordingly, we affirm.
   [13,14] The foremost purpose and objective of the Nebraska
Juvenile Code is to promote and protect the juvenile’s best
interests, and the code must be construed to assure the rights
of all juveniles to care and protection. In re Interest of Karlie
D., 283 Neb. 581, 811 N.W.2d 214 (2012). Neb. Rev. Stat.
§ 43-285(2) (Cum. Supp. 2012) provides that once a child has
been adjudicated under § 43-247(3), the juvenile court must
ultimately decide where a child should be placed. See, also,
In re Interest of Karlie D., supra; In re Interest of Diana M. et
al., 20 Neb. App. 472, 825 N.W.2d 811 (2013). Juvenile courts
are accorded broad discretion in determining the placement of
an adjudicated child and to serve that child’s best interests. In
re Interest of Karlie D., supra; In re Interest of Diana M. et
al., supra.
   In this case, the Department and Montana’s guardian ad
litem requested that the juvenile court order a change in
Montana’s placement. Pursuant to the language of § 43-285(2),
the Department and the guardian ad litem had the burden of
proving that the change in placement was in Montana’s best
interests. See In re Interest of Ethan M., 19 Neb. App. 259, 809
   Decisions of the Nebraska Court of Appeals
326	21 NEBRASKA APPELLATE REPORTS



N.W.2d 804 (2011). As such, the question presented by this
case is whether there was sufficient evidence presented at the
hearing to prove that a change in placement was in Montana’s
best interests.
   At the hearing, the guardian ad litem presented evidence
that Montana was at risk for harm in Ann’s home because
Ann repeatedly permitted Montana’s mother, Nicole, to see
him without a designated third-party visitation worker present.
In addition, there was evidence that Ann had even permitted
Nicole to live in her home with Montana for a period of time
during the juvenile court proceedings and that during that same
period of time, Ann had allowed Nicole’s boyfriend, John, to
have contact with Montana. These actions were contrary to
explicit court orders which provided that Nicole was to have
only supervised visitation with Montana and that John was to
have absolutely no contact with Montana. Furthermore, these
actions were contrary to Montana’s best interests, because
Nicole was struggling with an addiction to controlled sub-
stances and was not complying with court orders meant to help
her rehabilitate herself.
   Additionally, there was evidence that Ann had knowingly
and intentionally disobeyed the court’s orders by her actions.
She repeatedly stated that she did not follow “the rules” and
that she would permit Nicole to see Montana without proper
supervision.
   Taken together, the evidence presented by the guardian
ad litem indicates that Montana would be at risk for harm
if left in Ann’s home. The evidence demonstrates that Ann
has put Nicole’s interests ahead of Montana’s interests and
that Ann is not willing to abide by the court’s orders. As
such, we find that there was sufficient evidence presented to
demonstrate that a change in Montana’s placement was in his
best interests.
   We recognize that Ann presented evidence to contradict the
guardian ad litem’s evidence. Specifically, she testified that she
did not allow Nicole to live with her during the juvenile court
proceedings, that she was allowed to supervise visits between
Nicole and Montana during family events, and that she did
not ever permit John to visit her home and have contact with
         Decisions  of the Nebraska Court of Appeals
	                 IN RE INTEREST OF MONTANA S.	327
	                      Cite as 21 Neb. App. 315

Montana. In addition, Ann testified that she did not intention-
ally disobey the court’s orders.
   On appeal, Ann asserts that the evidence presented by the
guardian ad litem was not credible and did not definitively
establish that she intentionally disregarded the court’s orders or
that she permitted Nicole to live with her during the pendency
of the juvenile court proceedings. In her brief, Ann points
to portions of her testimony where she specifically refuted
such evidence. Ultimately, however, Ann’s assertions relate to
the juvenile court’s decisions about credibility and about the
weight to be given certain evidence.
   [15] In its order, the juvenile court explicitly stated that
it had considered Ann’s testimony, but gave such testimony
“no weight . . . as it is inconsistent with the greater weight of
the evidence.” In addition, the court stated that it found the
evidence presented by the guardian ad litem “to be credible,
probative and entitled to weight.” The juvenile court’s state-
ments clearly indicate its finding that the guardian ad litem’s
evidence was more credible than Ann’s testimony. And, as we
have often stated, where credible evidence is in conflict on a
material issue of fact, the appellate court considers, and may
give weight to, the fact that the trial court heard and observed
the witnesses and accepted one version of the facts rather than
another. In re Guardianship of Jordan M., 20 Neb. App. 172,
820 N.W.2d 654 (2012).
   Given the broad discretion that a juvenile court possesses
in determining the placement of an adjudicated child, and
given the juvenile court’s explicit findings regarding the cred-
ibility of the evidence presented at the hearing, we cannot say
that the juvenile court abused its discretion in granting the
motion to change Montana’s placement from Ann’s home to
a different foster home. We affirm the decision of the juve-
nile court.
                     V. CONCLUSION
   We find that Ann has standing to appeal the juvenile court’s
order changing Montana’s placement and that the order is final
and appealable. However, upon our de novo review of the
record, we find that the record supports the juvenile court’s
   Decisions of the Nebraska Court of Appeals
328	21 NEBRASKA APPELLATE REPORTS



order changing Montana’s placement from Ann’s home to a
different foster home and that such order is in Montana’s best
interests. Accordingly, we affirm.
                                                  Affirmed.